Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(25) POWER OF ATTORNEY The undersigned officer of Cash Management Portfolio, International Equity Portfolio, Large-Cap Portfolio, Small-Cap Portfolio and Tax-Managed International Equity Portfolio, each a New York trust, (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Cash Management Portfolio Eaton Vance Mutual Funds Trust International Equity Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Large-Cap Portfolio Eaton Vance Growth Trust Small-Cap Portfolio Eaton Vance Growth Trust Tax-Managed International Equity Portfolio Eaton Vance Mutual Funds Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Kristin S. Anagnost Treasurer and Principal Financial and April 23, 2007 Kristin S. Anagnost Accounting Officer
